DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


All outstanding claims objections and 35 USC 112, 2nd paragraph rejections are withdrawn in light of applicant's amendment filed on 7/16/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
No new grounds of rejection are set forth below. Thus, the following action is properly made final. 

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I, claims 1-6, 9-16, and 20, drawn to an interlayer filling material.
Group II, claim 21, drawn to a method of filling an interlayer space between a touch panel and anode member.

The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special 
Specifically, Iwamoto et al discloses an interlayer film, i.e. second layer 3, corresponding to the recited interlayer filling material (Abstract, Figure – layer 3). The layer is formed from polyvinyl acetal and a plasticizer (Abstract, [0039], and [0048]). Given that the reference does not require fine particles or ultraviolet absorbers in the film, it is clear that the interlayer film disclosed by the reference is free of fine particles and ultraviolet absorbers as required by the present claims.
Second layer 3 has a thickness of 0.1 to 0.45 mm or 100 to 450 microns, overlapping the recited range of 200 microns or less ([0111]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The reference is silent with respect to the properties of the composition.  However, the reference has rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
The recitation in the claims that the interlayer filling material is “for a touch panel which is used for filling an interlayer space between a touch panel and another member” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural 
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Iwamoto et al discloses an interlayer film as presently claimed, it is clear that the interlayer film of Iwamoto et al would be capable of performing the intended use, i.e. “for a touch panel which is used for filling an interlayer space between a touch panel and another member”, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (JP 01-009421, see English language translation attached to previous Office Action).

The rejection is adequately set forth in Paragraph 7 of the Office Action mailed on 2/17/2021 and is incorporated here by reference.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (JP 01-009421, see English language translation attached to previous Office Action) as applied to claims 1-6, 9, and 11-16 above, and in view of Shinohara et al (US 5,516,456) and Endo (US 2005/0139398).

The rejection is adequately set forth in Paragraph 8 of the Office Action mailed on 2/17/2021 and is incorporated here by reference.

Claims 1-6, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al (WO 2011/081190, see English language equivalent 2012/0244329).

The rejection is adequately set forth in Paragraph 9 of the Office Action mailed on 2/17/2021 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections as set forth in the previous Office Action are hereby withdrawn.

As evidence that the films disclosed by Yasushi do not inherently possess the claimed storage elastic modulus, Applicants point to Examples 6, 7, and 10-15 presented in Table 2 of the instant Specification. Applicants argue that the films in these examples do not possess the claimed storage elastic modulus and therefore serve as evidence that the storage elastic modulus is not merely an inherent characteristic of the plasticized polyvinyl butyral films disclosed by Yasushi. However, while Examples 6, 7, and 10-15 do not possess the recited storage elastic modulus, it is significant to note that these examples are not comparable to the films disclosed by Yasushi. Yasushi discloses a plasticized PVB with:
 a degree of butyralization of 65.0 mol %. In the instant Specification Examples 6 and 7 have a degree of butyralization of 74.0 mol %; Examples 10 and 11 have a degree of butyralization of 73.mol %; Examples 12 and 13 have a degree of butyralization of 65 mol % and Examples 14 and 15 have a degree of butyralization of 64 mol %. 
acetyl groups in the amount of 0.5 mol %. In the instant Specification Examples 6 and 7 have an acetyl content of 4.0 mol %; Examples 10 and 11 have an acetyl content of 5.0 mol %; Examples 12 and 13 have an acetyl content of 1.0 mol %; and Examples 14-15 have an acetyl content of 13.0 and 12.0 mol %, respectively.
a hydroxyl group content of 34.5 mol %. In the instant Specification Examples 6 and 7 have a hydroxyl content of 22.0 mole %; Examples 10 and 11 have a hydroxyl content of 22.0 mol %; Examples 12 and 13 have a hydroxyl content of 34.0 mol %; and Examples 14 and 15 have a hydroxyl content of 23.0 and 24.0 mol %, respectively.

The Office realizes that all of the claimed effects or physical properties are not positively stated by the Yasushi. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made by blending PVB with a plasticizer. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.

As evidence of unexpected results, Applicants point to Paragraphs [0051] and [0063] of the instant Specification. However, it is noted that Paragraph [0051] of the instant Specification only discloses advantageous effects of the instantly claimed film composition and does not provide evidence, i.e. data, supporting Applicants’ of unexpected results. Paragraph [0063] of the instant Specification is drawn to followability to difference in level and as such does not provide evidence, i.e. data, supporting Applicants’ of unexpected results.

As further evidence of unexpected results, Applicants point to Table 2 of the instant Specification. However, the data presented in Table 2 is not found to be persuasive for the following reasons. In Table 2 Examples 4, 6-7 and 9-15 serve a comparative examples given that these examples possess a storage elastic modulus outside the scope of the claims, while Examples 1-3, 5, and 8 possessing a storage elastic modulus within the scope of the claims serve as inventive examples.  However, it is noted that the inventive examples are not commensurate in scope with the scope of the present claims given that these examples utilize a specific plasticizer, i.e. 3GO, in amounts of 30 and 25 parts, while the claims merely require that the PVB film is plasticized. Furthermore, the inventive examples utilize PVB films with a polymerization degree of 1,800, 1,700, and 800, while claim 1 only requires PVB and does not recite any degree of polymerization. The inventive examples have a butyralization degree of 68.3 mol %, 64.7 mol %, and 73.0 mol %, while claim 1 does not recite any degree of butyralization. The inventive examples have an acetyl content of 0.7 mol %, 0.8 mol %, and5.0 mol %, while claim 1 does not recite any acetyl content. The inventive examples have a hydroxyl group content of 31.0 mol %, 34.5 mol % and 22 mol %. 

Applicants argue that in contrast to the films presented in the instant Specification, the plasticized PVB film disclosed by Yasushi is placed between a polarizing plate of the liquid crystal cell and a protective glass and the reference fails to disclosed or fairly suggest the followability property of difference in level. However, firstly it is noted that any recitation of the followability property is conspicuous by its absence in the present claims. Thus, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 

Applicants argue that Yasushi also fails to disclose or suggest the use for a touch screen.  However, it is noted that claim 1 is drawn to an interlayer filling material and any recitation drawn to a touch screen is conspicuous by its absence in the claim. Thus, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

It is noted that while claim 1 does recite a touch panel, it is significant to note that claim 1 recites “an interlayer filling material for a touch panel” and the phrase “for a touch panel” signifies intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses an interlayer filling material as presently claimed, it is clear that the filling material of the reference would be capable of performing the intended use presently claimed as 

A further evidence of unexpected results, Applicants argue that the claimed interlayer filling material shows excellent de-aeration properties, followability to difference in level and scattering prevention properties when it has a storage elastic modulus G’(20) at 20 ºC, a storage elastomer modulus G’(85) at 85 ºC, and a temperature Tg at which tan d reaches the maximum with the range of -20 to 100 ºC each within a specific range. However, Applicants’ arguments regarding unexpected results are not found to be persuasive for the reasons set forth above and incorporated here by reference. 
It is further noted that Inventive Examples 1-3, 5, and 8 have a G’(20) elastic modulus of 6.4 × 107, 8.55 × 107, and 3.42 × 107, while the claims recite a range of 3 ×107 or higher. The examples have a G’(85) storage modulus of 3.29 × 105, 3.29 × 105, and 1.42 × 105, while the claims recite a range of 1 × 106 or lower. Finally, these examples have a Tg of 34.6, 40.1, and 30.5 ºC, while the claims recite a range of 5 to 85 ºC. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of Tg, G’(20 and G’(85) storage elastic modulus.

Regarding Iwamoto, Applicants argue that the rejection as set forth in the previous Office Action indicates that the second layer (Figure – layer 3) of the reference corresponds to the claimed interlayer filling material and this second layer is only one layer in the interlayer film filling a space between a pair of glass and it is inappropriate to consider the second layer alone with the claimed interlayer filling material since Iwamoto discloses that several layers collectively form an interlayer filling material. However, it is noted that there is nothing in the scope of the claims that excludes other layers disclosed by Iwamoto. The present claims merely recite an interlayer filling material and as such do not exclude other layers including those disclosed by Iwamoto.

Applicants point to MPEP 2143.01 (VI) and argue if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. However, firstly it is noted that Iwamoto was not modified as argued by Applicants. Rather, Iwamoto was relied upon for its disclosure of film layer 3 which corresponds to the recited interlayer filling material. Furthermore, as discussed above, there is nothing in the scope of the claims that excludes other layers disclosed by Iwamoto. The present claims merely recite an interlayer filling material and as such do not exclude other layers including those disclosed by Iwamoto. Furthermore, there is nothing in the claims that prohibits film layer 3 as disclosed by the reference from being considered as corresponding to the recited interlayer filling material as recited in the present claims.

Applicants argue that Iwamoto provides an interlayer film for laminated glass including a multilayer structure of at least two (2) layers, wherein the second layer is in a state of being laminated on the first layer and removing only the first layer from this interlayer film to use only the second layer removes the essential elements of Iwamoto and is not appropriate. However, while the reference discloses an interlayer film as comprising two (2) layers, the first layer disclosed by Iwamoto was not removed. Rather, as set forth in the previous Office Action and maintained in the rejections above, the second film disclosed in the reference is considered to correspond to the claimed interlayer filling material. 
As discussed above, there is nothing in the scope of the claims that excludes other layers disclosed by Iwamoto. The present claims merely recite an interlayer filling material and as such do not exclude other layers including those disclosed by Iwamoto. Furthermore, there is nothing in the claims that prohibits film layer 3 as disclosed by the reference from being considered as corresponding to the recited interlayer filling material as recited in the present claims.

Applicants argue that as discussed in the instant Specification, the claimed interlayer filling material has excellent followability to difference in level as disclosed in Paragraphs [0051] and [0063] of the instant Specification. However, it is noted that Paragraph [0051] of the instant Specification only discloses advantageous effects of the instantly claimed film composition and does not provide evidence, i.e. data, supporting Applicants’ of unexpected results. Paragraph [0063] of the instant Specification is drawn to followability to difference in level and as such does not provide evidence, i.e. data, supporting Applicants’ of unexpected results.

As further evidence of unexpected results, Applicants point to Table 2 of the instant Specification. However, the data presented in Table 2 is not found to be persuasive for the following reasons. In Table 2 Examples 4, 6-7 and 9-15 serve a comparative examples given that these examples possess a storage elastic modulus outside the scope of the claims, while Examples 1-3, 5, and 8 possessing a storage elastic modulus within the scope of the claims serve as inventive examples.  However, it is noted that the inventive examples are not commensurate in scope with the scope of the present claims given that these examples utilize a specific plasticizer, i.e. 3GO, in amounts of 30 and 25 parts, while the claims merely require that the PVB film is plasticized. Furthermore, the inventive examples utilize PVB films with a polymerization degree of 1,800, 1,700, and 800, while claim 1 only requires PVB and does not recite any degree of polymerization. The inventive examples have a butyralization degree of 68.3 mol %, 64.7 mol %, and 73.0 mol %, while claim 1 does not recite any degree of butyralization. The inventive examples have an acetyl content of 0.7 mol %, 0.8 mol %, and5.0 mol %, while claim 1 does not recite any acetyl content. The inventive examples have a hydroxyl group content of 31.0 mol %, 34.5 mol % and 22 mol %.

Applicants argue that in contrast to the films presented in the instant Specification, Iwamoto teaches an interlayer film for laminated glass and fails to disclose a material filling an interlayer space between a touch panel and another member. However, it is noted that while claim 1 does recite a touch panel, it is significant to note that claim 1 recites “an interlayer filling material for a touch panel” and the phrase “for a touch panel” signifies intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed 

Applicants argue that Iwamoto fails to disclose or fairly suggest the followability to difference in level and the use for a touch screen. However, firstly it is noted that any recitation of the followability property is conspicuous by its absence in the present claims. Thus, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, although the reference does not disclose the followability property of the films, it is the Examiner’s position absent evidence to the contrary that based on the disclosure of Iwamoto, one of ordinary skill in the art would necessarily obtain the followability property as disclosed in the instant Specification.
Furthermore, it is noted that while claim 1 does recite a touch panel, it is significant to note that claim 1 recites “an interlayer filling material for a touch panel” and the phrase “for a touch panel” signifies intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767